Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated May 4, 2009 To The Current Prospectus SpectraSelect And SpectraDirect Issued By ING USA Annuity and Life Insurance Company (Formerly, United Life and Annuity Insurance Company) Through Its Separate Account U This supplement updates the prospectus , effective May 1, 2009 . Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The following investment portfolios are now available under your Contract: The following is added to the prospectus to reflect changes in Fund names: Fund Name Investment Adviser/ Investment Objective Subadviser ING Investors Trust ING International Index Portfolio Investment Adviser: ING Seeks investment results (before fees and (Class I) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING a widely accepted International Index. Investment Management Co. ING Russell Large Cap Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class I) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Top 200 ® Index. Investment Management Co ING Russell Large Cap Value Index Investment Adviser: ING Seeks investment results (before fees and Portfolio (Class S) Investments, LLC expenses) that correspond to the total return of Investment Subadviser: ING the Russell Top 200 ® Value Index. Investment Management Co. List of Fund Name Changes Former Fund Name Current Fund Name ING VP Index Plus International Equity Portfolio ING Index Plus International Equity Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio SpectraDirect-Select - 153644 1 05/09 SUPPLEMENT Dated May 4, 2009 To the Current Prospectus Spectra Select Spectra Direct Issued By ING USA Annuity and Life Insurance Company (Formerly, United Life and Annuity Insurance Company) Through Its Separate Account U This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. NOTICE OF REORGANIZATIONS Effective after the close of business on or about July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING JPMorgan Value Opportunities Portfolio ING Russell TM Large Cap Value Index Portfolio ING Neuberger Berman Partners Portfolio ING Russell
